Finocchi v Live Nation Inc. (2022 NY Slip Op 05488)





Finocchi v Live Nation Inc.


2022 NY Slip Op 05488


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (267/22) CA 20-00692.

[*1]CARMEN J. FINOCCHI, JR., AND KIM ELAINE FINOCCHI, PLAINTIFFS-APPELLANTS, 
vLIVE NATION INC., AND CPI TOURING (GENESIS-USA), LLC, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.